Citation Nr: 0930285	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-11 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, claimed as neck pain, to include as secondary to 
a service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1978 to August 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO).

In June 2008, the Veteran testified before the undersigned 
Acting Veterans Law Judge (AVLJ).  

In October 2008, the Board remanded the Veteran's claim for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran in this case contends that he sustained a 
cervical spine injury in service as a result of a motorcycle 
accident.  In the alternative, he argues that his cervical 
spine disability is secondary to his service-connected lumbar 
spine disability.

Service treatment records (STRs) associated with the claims 
file reveal that the Veteran was involved in a motorcycle 
accident in July 1986.  Records associated with this incident 
document the Veteran's complaints of low back, knee, and 
ankle pain, but there was no diagnosis of or treatment for a 
cervical spine or neck disability.  The Veteran was 
subsequently afforded a clinical evaluation and physical 
examination in May 1998 prior to retirement from service.  No 
evidence of a cervical spine or neck disability was found at 
that time.  

The first pertinent post-service evidence of record is dated 
August 2005.  The Veteran reported subjective complaints of 
chronic neck pain, among other conditions, at the time of a 
Tricare Prime Outpatient Clinic (TPOC) treatment appointment.  
He also reported a grinding sensation and pain in the 
posterior cervical spine with decreased range of motion, but 
denied radicular symptoms.  

A notation on the August 2005 treatment note indicates that 
the reason for the appointment was three-fold:  (1) "visit 
for: issue medical certificate;" (2) "patient education - 
injury prevention;" and (3) "assessment of patient 
condition work related."  A physical examination of the 
Veteran's cervical spine showed decreased range of motion.  
No evidence of tenderness to palpation or painful motion was 
found at that time.  X-rays of the Veteran's cervical spine 
were interpreted to show evidence of severe degenerative 
joint disease (DJD) at C5-6.  See also September 2005 follow-
up TPOC treatment note.  
   
In December 2005, the Veteran presented to Portsmouth Naval 
Medical Center (PNMC) for a new patient physical therapy 
examination.  The Veteran reported subjective complaints of 
neck pain with "constant" grinding and clicking for 
approximately two years.  The Veteran indicated that this 
condition was getting progressively worse, but he denied 
numbness, tingling, radiating pain, or decreased range of 
motion.  Following a physical examination, the physical 
therapist diagnosed the Veteran as having cervical spine 
osteoarthritis.  

The Veteran reported continued neck pain with clicking and 
grinding in January 2006 at the time of a PNMC outpatient 
appointment.  The Veteran denied upper extremity weakness, 
numbness, or paresthesias.  A physical examination revealed 
decreased range of motion.  No evidence of tenderness to 
palpation, or nerve root / cord compression was noted.  A 
neurological examination was unremarkable, with intact 
sensation, 5/5 strength, and +2 deep tendon reflexes in the 
upper and lower extremities.  The impression was degenerative 
disc disease (DDD).

The Veteran testified before the undersigned AVLJ in June 
2008.  In particular, he expressed his opinion that his 
currently diagnosed cervical spine disability was related to 
service, and specifically, to the in-service motorcycle 
accident described above.  The Veteran also denied having any 
post-service neck injuries or accidents.  See hearing 
transcript, p.16.

In a November 2008 follow-up TPOC treatment note, the Veteran 
reported chronic cervical pain and stated that he took Ultram 
on an as needed basis.  The examiner diagnosed the Veteran as 
having intervertebral disc degeneration of the cervical 
spine.

The Veteran was afforded a VA Compensation and Pension (C&P) 
spine examination in December 2008.  Based on a thorough 
review of the Veteran's claims file as well as a physical 
examination of the Veteran's cervical spine, the examiner 
diagnosed the Veteran as having cervical spine strain with 
degenerative changes, mostly at C5-6.  The examiner opined 
that the Veteran's currently diagnosed cervical spine 
disability was not caused by or the result of his active duty 
service.  In support of this contention, the examiner noted 
that the Veteran's STRs were negative for a diagnosis of or 
treatment for neck or cervical spine problems, and that the 
first pertinent post-service evidence such a condition was 
not until 2005, many years after retirement from service.  
The examiner was unable to resolve the issue of secondary 
service connection without resorting to speculation.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  Where a medical examination does not 
contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 
C.F.R. § 4.2 (2008).  

The Board finds the December 2008 VA C&P examination is 
inadequate because (1) the examiner failed to address the 
Veteran's complaints of continuity of symptoms since 
discharge from service; and (2) the examiner failed to 
adequately address the issue of secondary service connection, 
particularly with regard to the issue of aggravation.  
Accordingly, the Veteran should be afforded a new VA 
examination to address these issues.

The Board also notes that the Veteran's testimony with regard 
to the claimed absence of any post-service neck injury or 
accident seemingly conflicts with the evidence of record, 
especially the August 2005 TPOC treatment note which 
suggested that the Veteran's neck pain was the result of a 
work-related injury.  Thus, the RO should contact the Veteran 
and request that he provide, or authorize VA to obtain, any 
and all medical treatment records related to a possible work-
related neck injury.
  
The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from November 19, 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he provide, or authorize VA 
to obtain, any and all medical treatment 
records related to an August 2005 work-
related neck injury.  If no such records 
exist or the Veteran is either unable or 
unwilling to provide them, a notation 
should be included in the claims file 
indicating as such.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records, 
including any records from the Tricare 
Prime Outpatient Clinic in Chesapeake, 
Virginia as well as the Portsmouth Naval 
Medical Center, pertaining to the Veteran 
that are dated from November 19, 2008 to 
the present.  The RO should also attempt 
to obtain any other evidence identified as 
relevant by the Veteran, provided that the 
Veteran completes the required 
authorization forms.

3.  After the above development is 
completed, the Veteran should be afforded 
a VA spine examination to assess the 
nature and etiology of his currently 
diagnosed cervical spine disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
has been reviewed.  Any testing should 
also be conducted at that time if deemed 
necessary by the examiner and the results 
of any testing done should be included 
with the findings from the VA examination.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed cervical 
spine disability is at least as likely as 
not related to the Veteran's in-service 
motorcycle accident or to any other 
incident of service.  The examiner must 
state whether the Veteran reports a 
continuity of cervical spine or neck 
problems since service and acknowledge 
such statements made by the Veteran, if 
any, in offering the opinion.  The 
examiner is also asked to comment on the 
significance, if any, of the August 2005 
Tricare Prime Outpatient Clinic treatment 
note which suggested evidence of an 
intercurrent, work-related neck injury.  
The examiner must provide a complete 
rationale for any stated opinion
 
In the alternative, the examiner is also 
asked to express an opinion as to whether 
the Veteran's cervical spine disability is 
at least as likely as not aggravated by 
his service-connected lumbar spine 
disability.  The examiner is also asked to 
comment on the significance, if any, of 
the August 2005 Tricare Prime Outpatient 
Clinic treatment note which suggested 
evidence of an intercurrent, work-related 
neck injury.  The examiner must provide a 
complete rationale for any stated opinion.

4.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

